DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and the Information Disclosure Statement filed on 22 April 2020.
This office action is made Non Final.
Claims 1-20 are pending. Claim 1, 21, and 22 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "20" have both been used to designate a network.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FIG 1 contains one or more color and/or greyscale/grayscale elements. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The abstract of the disclosure is objected to because the abstract comprises:
more than 150 words 
not limited to a single paragraph 
more than 15 lines, 
uses form and legal phraseology often used in patent claims.  Not a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains
Not in a narrative form since it’s written as a claim. The abstract should be a summary of the claim invention. It is noted that the filed Abstract is nearly repeating the exact wording that is written/used in filed claim 1.Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claims 1, 8, 14, 20-21 are objected to because of the following informalities:  
Claims 1, 8, and 21 contain limitations that recite an “o” numerous times. These claims include reference characters which are not enclosed within parentheses.
Claim 14 recites the element “MRZ” within the claim limitation. To prevent confusion and ambiguity, MRZ should be spelled out with its abbreviation within the claim.
Claim 20 recites the element ““zkSNARK” within the claim limitation. To prevent confusion and ambiguity, zkSNARK should be spelled out with its abbreviation within the claim.
Claim 21 recites “Authentication arrangement comprising a server (2) and a client device (3) that are connected” in line 14. The text “An” is missing in front of the word “authentication”. The claim should be being as “An authentication arrangement comprising a server (2) and a client device (3) that are connected”
Claim 21 recites “transmitting to the server (2) f said” in line 1. The text “of” between server and said is spelled incorrectly. 
  	Appropriate correction is required.

EXAMINER’S COMMENT TO THE CLAIMS
	Claims 1-22 recite specification and drawing character numbers throughout. The Examiner politely requests omitting these characters from the claims to present a cleaner claim representation. For example, “A method of authenticating an identity document (1)” should be read as “A method of authenticating an identity document”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data processing means of the client device" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 7, 8, and 21 recite the limitation “data processing means of the client device” However, the claim does not define data processing means of the client device exactly is. Thus, the term “data processing means” in the claim is a relative term which renders the claim indefinite. The term “data processing means” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim is vague and unclear.
Claims 1, 7, and 8 recite the limitation “data processing means of the server” However, the claim does not define data processing means of the server exactly is. Thus, the term “data processing means” in the claim is a relative term which renders the claim indefinite. The term “data processing means” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim is vague and unclear.
Claim 1 recites the limitation "the appearance of said photograph" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data processing means of the server” in line 29. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said image of said identity document (1) representing at least a photograph of an individual and optically readable data visible on said identity document” in line 2. However, Claim 1 already introduced the elements “at least a photograph of an individual and optically readable data”. Therefore, it is unclear to the Examiner if the elements “at least a photograph of an individual and optically readable data” of Claim 2 should depend on the element “at least a photograph of an individual and optically readable data” of Claim 1 or should be viewed as new element. Therefore, Claim 2 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the reception by the client device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " zero-knowledge proof of the fact that, given a cryptographic footprint, there is an optically readable data and a first random data”.  However, claim 1 or 4 does not introduce element(s) "the fact" prior to this limitation. Therefore, Claim 4 includes additional subject matter to subject matter that hasn't been defined yet. In addition, Claim 1 already introduced the elements “an optically readable data and a first random data”. Therefore, it is unclear to the Examiner if the elements “an optically readable data and a first random data” of Claim 4 should depend on the element “an optically readable data and a first random data” of Claim 1 or should be viewed as new element. Therefore, Claim 4 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said photograph reference information representative of the appearance of said photograph” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said reference information representative of the appearance of said photograph” in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the data storage means” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " a zero-knowledge proof of the fact that a reference biometric data and a candidate biometric data of the individual coincide”.  However, claim 1 or 7 does not introduce element(s) "the fact" prior to this limitation. Therefore, Claim 7 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a candidate biometric data of the individual” in line 6. However, Claim 7 already introduced the element “candidate biometric data of the individual”. Therefore, it is unclear to the Examiner if the elements “candidate biometric data of the individual” of Claim 8 should depend on the element “candidate biometric data of the individual” of Claim 7 or should be viewed as new element. Therefore, Claim 8 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "application of a decoding process” in line 6. However, Claim 1 already introduced the elements “application” and “decoding process” in “application of a decoding process”. Therefore, it is unclear to the Examiner if the elements “application” and “decoding process” of Claim 8 should depend on the elements “application” and “decoding process” in “application of a decoding process” of Claim 1 or should be viewed as new element. Therefore, Claim 8 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
 Claim 8 recites the limitation “a cryptographic footprint constructed from the second decoded data in the same way as the third cryptographic footprint is constructed from the second random data” However, the claim does not define how the third cryptographic footprint is constructed from the second random data. Therefore, it is unclear how exactly a cryptographic footprint is constructed from the second decoded data the same way if the claim is silent on how the third cryptographic footprint is constructed from the second random data. Therefore, the claim is vague and unclear.
Claim 9 recites the limitation "said reference biometric data” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said second random data” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the calculation of the second encoded data by application” in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the third cryptographic footprint” in line 30.  There is insufficient antecedent basis for this limitation in the claim.	Claim 10 recites the limitation “the cryptographic footprint of a concatenation of the second random data and the first cryptographic footprint”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said image of said identity document (1) representing at least a photograph of an individual and optically readable data visible on said identity document” in line 3-4. However, Claim 1 already introduced the elements “at least a photograph of an individual and optically readable data”. Therefore, it is unclear to the Examiner if the elements “at least a photograph of an individual and optically readable data” of Claim 11 should depend on the element “at least a photograph of an individual and optically readable data” of Claim 1 or should be viewed as new element. Therefore, Claim 11 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the client device (3) being electronic equipment personal to said individual, particularly like a mobile terminal or chip card.” It unclear how a client device is like a mobile terminal or a chip card. The device is either a mobile terminal or not a terminal. The device cannot be like a mobile terminal or is not like a mobile terminal. Same in regards to a chip card. Thus, the term” particularly like” in the claim is a relative term which renders the claim indefinite. The term “particularly like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation “wherein the decoding process is a process complementary to a process using an algorithm like a "secure sketch" algorithm.” It unclear how an algorithm is like a "secure sketch" algorithm. The algorithm is either a "secure sketch" algorithm or not. An algorithm cannot be like a "secure sketch" algorithm or is not like a "secure sketch" algorithm. The term “particularly like” in the claim is a relative term which renders the claim indefinite. The term “particularly like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation “a data like a MRZ, QR code or PDF417 data.” It unclear how a data is like a MRZ, QR code or PDF417 data. The data is either a MRZ, or not a MRZ. The data cannot be like a MRZ or is not like a MRZ. Same rationale applied in regards to a QR code and PDF417. Thus, the term” particularly like” in the claim is a relative term which renders the claim indefinite. The term “particularly like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation "the decryption of the encryption” in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the at least encrypted personal data” in line 34-35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " wherein said personal data of said individual” in line 1. However, Claim 15 already introduced the elements “target personal data”. Therefore, it is unclear to the Examiner if the elements “said personal data” of Claim 18 should depend on the element “target personal data” of Claim 15 or should be viewed as new element. Therefore, Claim 18 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the reference information representative of an expected appearance of said photograph” in line 20. Claim 1 does not recited a “reference information representative of expected appearance of said photograph”. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the zero-knowledge proof(s) is(are)” in line 20. Claim 1 does not recited a “the zero-knowledge proof” being plural. Claim 1 defines the proof as singular. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the appearance of said photograph" in line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation " said program is executed on a computer" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 discloses the limitation " A computer program product comprising coding instructions for the execution of a method according to claim 1 for authentication of an identity document (1), when said program is executed on a computer." It is unclear to the Examiner what is actually being claimed when it states " coding instructions for the execution of a method according to claim 1." Therefore, the claim is vague and indefinite. Furthermore, since this feature is not clearly defined in the claims for the instant application, the examiner is forced to make a broad interpretation for this feature.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 22 discloses a "computer program product"; however, however the claims and specification fail to disclose if this "computer program product " indicates having any hardware or statutory subject matter. Thus, the recited " computer program product" is computer software per se and is not a "process," a "machine," a "manufacture" or a "composition of matter," as defined in 35 U.S.C. 101. Therefore, the claims are claiming "software systems" i.e. systems without hardware indication or non-transitory subject matter, which is a computer program per se; therefore, appearing non-statutory.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175